(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

ARMOUR ET AL. v. CITY OF INDIANAPOLIS, INDIANA,
                      ET AL.

        CERTIORARI TO THE SUPREME COURT OF INDIANA

     No. 11–161.      Argued February 29, 2012—Decided June 4, 2012
For decades, Indianapolis (City) funded sewer projects using Indiana’s
  Barrett Law, which permitted cities to apportion a public improve-
  ment project’s costs equally among all abutting lots. Under that sys-
  tem, a city would create an initial assessment, dividing the total es-
  timated cost by the number of lots and making any necessary
  adjustments. Upon a project’s completion, the city would issue a final
  lot-by-lot assessment. Lot owners could elect to pay the assessment
  in a lump sum or over time in installments.
    After the City completed the Brisbane/Manning Sanitary Sewers
  Project, it sent affected homeowners formal notice of their payment
  obligations. Of the 180 affected homeowners, 38 elected to pay the
  lump sum. The following year, the City abandoned Barrett Law fi-
  nancing and adopted the Septic Tank Elimination Program (STEP),
  which financed projects in part through bonds, thereby lowering indi-
  vidual owner’s sewer-connection costs. In implementing STEP, the
  City’s Board of Public Works enacted a resolution forgiving all as-
  sessment amounts still owed pursuant to Barrett Law financing.
  Homeowners who had paid the Brisbane/Manning Project lump sum
  received no refund, while homeowners who had elected to pay in in-
  stallments were under no obligation to make further payments.
    The 38 homeowners who paid the lump sum asked the City for a
  refund, but the City denied the request. Thirty-one of these home-
  owners brought suit in Indiana state court claiming, in relevant part,
  that the City’s refusal violated the Federal Equal Protection Clause.
  The trial court granted summary judgment to the homeowners, and
  the State Court of Appeals affirmed. The Indiana Supreme Court re-
  versed, holding that the City’s distinction between those who had al-
  ready paid and those who had not was rationally related to its legiti-
2                     ARMOUR v. INDIANAPOLIS

                                Syllabus

    mate interests in reducing administrative costs, providing financial
    hardship relief to homeowners, transitioning from the Barrett Law
    system to STEP, and preserving its limited resources.
Held: The City had a rational basis for its distinction and thus did not
 violate the Equal Protection Clause. Pp. 6–14.
    (a) The City’s classification does not involve a fundamental right or
 suspect classification. See Heller v. Doe, 509 U. S. 312, 319–320. Its
 subject matter is local, economic, social, and commercial. See United
 States v. Carolene Products Co., 304 U. S. 144, 152. It is a tax classi-
 fication. See Regan v. Taxation With Representation of Wash., 461
 U. S. 540, 547. And no one claims that the City has discriminated
 against out-of-state commerce or new residents. Cf. Hooper v. Berna-
 lillo County Assessor, 472 U. S. 612. Hence, the City’s distinction
 does not violate the Equal Protection Clause as long as “there is any
 reasonably conceivable state of facts that could provide a rational ba-
 sis for the classification,” FCC v. Beach Communications, Inc., 508
 U. S. 307, 313, and the “ ‘burden is on the one attacking the [classifi-
 cation] to negative every conceivable basis which might support it,’ ”
 Heller, supra, at 320. Pp. 6–7.
    (b) Administrative concerns can ordinarily justify a tax-related dis-
 tinction, see, e.g., Carmichael v. Southern Coal & Coke Co., 301 U. S.
 495, 511–512, and the City’s decision to stop collecting outstanding
 Barrett Law debts finds rational support in the City’s administrative
 concerns. After the City switched to the STEP system, any decision
 to continue Barrett Law debt collection could have proved complex
 and expensive. It would have meant maintaining an administrative
 system for years to come to collect debts arising out of 20-plus differ-
 ent construction projects built over the course of a decade, involving
 monthly payments as low as $25 per household, with the possible
 need to maintain credibility by tracking down defaulting debtors and
 bringing legal action. The rationality of the City’s distinction draws
 further support from the nature of the line-drawing choices that con-
 fronted it. To have added refunds to forgiveness would have meant
 adding further administrative costs, namely the cost of processing re-
 funds. And limiting refunds only to Brisbane/Manning homeowners
 would have led to complaints of unfairness, while expanding refunds
 to the apparently thousands of other Barrett Law project homeown-
 ers would have involved an even greater administrative burden. Fi-
 nally, the rationality of the distinction draws support from the fact
 that the line that the City drew—distinguishing past payments from
 future obligations—is well known to the law. See, e.g., 26 U. S. C.
 §108(a)(1)(E). Pp. 7–10.
    (c) Petitioners’ contrary arguments are unpersuasive. Whether fi-
 nancial hardship is a factor supporting rationality need not be con-
                      Cite as: 566 U. S. ____ (2012)                      3

                                 Syllabus

  sidered here, since the City’s administrative concerns are sufficient to
  show a rational basis for its distinction. Petitioners propose other
  forgiveness systems that they argue are superior to the City’s system,
  but the Constitution only requires that the line actually drawn by the
  City be rational. Petitioners further argue that administrative con-
  siderations alone should not justify a tax distinction lest a city justify
  an unfair system through insubstantial administrative considera-
  tions. Here it was rational for the City to draw a line that avoided
  the administrative burden of both collecting and paying out small
  sums for years to come. Petitioners have not shown that the admin-
  istrative concerns are too insubstantial to justify the classification.
  Finally, petitioners argue that precedent makes it more difficult for
  the City to show a rational basis, but the cases to which they refer
  involve discrimination based on residence or length of residence. The
  one exception, Allegheny Pittsburgh Coal Co. v. Commission of Web-
  ster Cty., 488 U. S. 336, is distinguishable. Pp. 10–14.
946 N. E. 2d 553, affirmed.

   BREYER, J., delivered the opinion of the Court, in which KENNEDY,
THOMAS, GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. ROBERTS, C. J.,
filed a dissenting opinion, in which SCALIA and ALITO, JJ., joined.
                       Cite as: 566 U. S. ____ (2012)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 11–161
                                  _________________


 CHRISTINE ARMOUR, ET AL., PETITIONERS v. CITY

       OF INDIANAPOLIS, INDIANA, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                       INDIANA

                                [June 4, 2012]


  JUSTICE BREYER delivered the opinion of the Court.
  For many years, an Indiana statute, the “Barrett Law,”
authorized Indiana’s cities to impose upon benefited lot
owners the cost of sewer improvement projects. The Law
also permitted those lot owners to pay either immediately
in the form of a lump sum or over time in installments.
In 2005, the city of Indianapolis (City) adopted a new as-
sessment and payment method, the “STEP” plan, and it
forgave any Barrett Law installments that lot owners had
not yet paid.
  A group of lot owners who had already paid their entire
Barrett Law assessment in a lump sum believe that the
City should have provided them with equivalent refunds.
And we must decide whether the City’s refusal to do so un-
constitutionally discriminates against them in violation
of the Equal Protection Clause, Amdt. 14, §1. We hold
that the City had a rational basis for distinguishing be­
tween those lot owners who had already paid their share
of project costs and those who had not. And we conclude
that there is no equal protection violation.
2                ARMOUR v. INDIANAPOLIS

                     Opinion of the Court

                               I

                              A

   Beginning in 1889 Indiana’s Barrett Law permitted
cities to pay for public improvements, such as sewage proj-
ects, by “apportion[ing]” the costs of a project “equally
among all abutting lands or lots.” Ind. Code §36–9–39–
15(b)(3) (2011); see Town Council of New Harmony v.
Parker, 726 N. E. 2d 1217, 1227, n. 13 (Ind. 2000) (proj­
ect’s beneficiaries pay its costs). When a city built a Bar­
rett Law project, the city’s public works board would
create an initial lot-owner assessment by “dividing the
estimated total cost of the sewage works by the total num­
ber of lots.” §36–9–39–16(a). It might then adjust an
individual assessment downward if the lot would benefit
less than would others. §36–9–39–17(b). Upon completion
of the project, the board would issue a final lot-by-lot
assessment.
   The Law permitted lot owners to pay the assessment
either in a single lump sum or over time in installment
payments (with interest). The City would collect install­
ment payments “in the same manner as other taxes.”
§36–9–37–6. The Law authorized 10-, 20-, or 30-year
installment plans. §36–9–37–8.5(a). Until fully paid, an
assessment would constitute a lien against the property,
permitting the city to initiate foreclosure proceedings in
case of a default. §§36–9–37–9(b), –22.
   For several decades, Indianapolis used the Barrett Law
system to fund sewer projects. See, e.g., Conley v. Brum-
mit, 92 Ind. App. 620, 621, 176 N. E. 880, 881 (1931) (in
banc). But in 2005, the City adopted a new system, called
the Septic Tank Elimination Program (STEP), which fi-
nanced projects in part through bonds, thereby lowering in­
dividual lot owners’ sewer-connection costs. By that time,
the City had constructed more than 40 Barrett Law
projects. App. to Pet. for Cert. 5a. We are told that
installment-paying lot owners still owed money in respect
                 Cite as: 566 U. S. ____ (2012)            3

                     Opinion of the Court

to 24 of those projects. See Reply Brief for Petitioners 16–
17, n. 3 (citing City’s Response to Plaintiff ’s Brief on
Damages, Record in Cox v. Indianapolis, No. 1:09–cv–0435
(SD Ind., Doc. 98–1 (Exh. A)). In respect to 21 of the
24, some installment payments had not yet fallen due; in
respect to the other 3, those who owed money were in
default. Reply Brief for Petitioners 17, n. 3.
                            B
  This case concerns one of the 24 still-open Barrett Law
projects, namely the Brisbane/Manning Sanitary Sewers
Project. The Brisbane/Manning Project began in 2001. It
connected about 180 homes to the City’s sewage system.
Construction was completed in 2003. The Indianapolis
Board of Public Works held an assessment hearing in
June 2004. And in July 2004 the Board sent the 180
affected homeowners a formal notice of their payment
obligations.
  The notice made clear that each homeowner could pay
the entire assessment—$9,278 per property—in a lump
sum or in installments, which would include interest at a
3.5% annual rate. Under an installment plan, payments
would amount to $77.27 per month for 10 years; $38.66
per month for 20 years; or $25.77 per month for 30 years.
In the event, 38 homeowners chose to pay up front; 47
chose the 10-year plan; 27 chose the 20-year plan; and 68
chose the 30-year plan. And in the first year each home­
owner paid the amount due ($9,278 upfront; $927.80
under the 10-year plan; $463.90 under the 20-year plan, or
$309.27 under the 30-year plan). App. to Pet. for Cert.
48a.
  The next year, however, the City decided to abandon the
Barrett Law method of financing. It thought that the
Barrett Law’s lot-by-lot payments had become too burden­
some for many homeowners to pay, discouraging changes
from less healthy septic tanks to healthier sewer systems.
4                ARMOUR v. INDIANAPOLIS

                     Opinion of the Court

See id., at 4a–5a. (For example, homes helped by the
Brisbane/Manning Project, at a cost of more than $9,000
each, were then valued at $120,000 to $270,000. App. 67.)
The City’s new STEP method of financing would charge
each connecting lot owner a flat $2,500 fee and make up
the difference by floating bonds eventually paid for by all
lot owners citywide. See App. to Pet. for Cert. 5a, n. 5.
   On October 31, 2005, the City enacted an ordinance
implementing its decision. In December, the City’s Board
of Public Works enacted a further resolution, Resolution
101, which, as part of the transition, would “forgive all
assessment amounts . . . established pursuant to the Bar­
rett Law Funding for Municipal Sewer programs due and
owing from the date of November 1, 2005 forward.” App.
72 (emphasis added). In its preamble, the Resolution said
that the Barrett Law “may present financial hardships on
many middle to lower income participants who most need
sanitary sewer service in lieu of failing septic systems”;
it pointed out that the City was transitioning to the new
STEP method of financing; and it said that the STEP
method was based upon a financial model that had “con­
sidered the current assessments being made by partici­
pants in active Barrett Law projects” as well as future
projects. Id., at 71–72. The upshot was that those who
still owed Barrett Law assessments would not have to
make further payments but those who had already paid
their assessments would not receive refunds. This meant
that homeowners who had paid the full $9,278 Brisbane/
Manning Project assessment in a lump sum the preced-
ing year would receive no refund, while homeowners
who had elected to pay the assessment in installments, and
had paid a total of $309.27, $463.90, or $927.80, would
be under no obligation to make further payments.
   In February 2006, the 38 homeowners who had paid the
full Brisbane/Manning Project assessment asked the City
for a partial refund (in an amount equal to the smallest
                 Cite as: 566 U. S. ____ (2012)           5

                     Opinion of the Court

forgiven Brisbane/Manning installment debt, apparently
$8,062). The City denied the request in part because
“[r]efunding payments made in your project area, or any
portion of the payments, would establish a precedent of
unfair and inequitable treatment to all other property
owners who have also paid Barrett Law assessments . . .
and while [the November 1, 2005, cutoff date] might seem
arbitrary to you, it is essential for the City to establish
this date and move forward with the new funding ap­
proach.” Id., at 50–51.
                              C
   Thirty-one of the thirty-eight Brisbane/Manning Project
lump-sum homeowners brought this lawsuit in Indiana
state court seeking a refund of about $8,000 each. They
claimed in relevant part that the City’s refusal to provide
them with refunds at the same time that the City forgave
the outstanding Project debts of other Brisbane/Manning
homeowners violated the Federal Constitution’s Equal Pro-
tection Clause, Amdt. 14, §1; see also Rev. Stat. §1979,
42 U. S. C. §1983. The trial court granted summary
judgment in their favor. The State Court of Appeals af­
firmed that judgment. 918 N. E. 2d 401 (2009). But the
Indiana Supreme Court reversed. 946 N. E. 2d 553 (2011).
In its view, the City’s distinction between those who had
already paid their Barrett Law assessments and those
who had not was “rationally related to its legitimate inter­
ests in reducing its administrative costs, providing relief
for property owners experiencing financial hardship,
establishing a clear transition from [the] Barrett Law to
STEP, and preserving its limited resources.” App. to Pet.
for Cert. 19a. We granted certiorari to consider the equal
protection question. And we now affirm the Indiana Su­
preme Court.
6                ARMOUR v. INDIANAPOLIS

                     Opinion of the Court

                               II

                               A

   As long as the City’s distinction has a rational basis,
that distinction does not violate the Equal Protection
Clause. This Court has long held that “a classification
neither involving fundamental rights nor proceeding along
suspect lines . . . cannot run afoul of the Equal Protection
Clause if there is a rational relationship between the dis-
parity of treatment and some legitimate governmental
purpose.” Heller v. Doe, 509 U. S. 312, 319–320 (1993); cf.
Gulf, C. & S. F. R. Co. v. Ellis, 165 U. S. 150, 155, 165–166
(1897). We have made clear in analogous contexts that,
where “ordinary commercial transactions” are at issue, ra-
tional basis review requires deference to reasonable under­
lying legislative judgments. United States v. Carolene
Products Co., 304 U. S. 144, 152 (1938) (due process);
see also New Orleans v. Dukes, 427 U. S. 297, 303 (1976)
(per curiam) (equal protection). And we have repeatedly
pointed out that “[l]egislatures have especially broad
latitude in creating classifications and distinctions in tax
statutes.” Regan v. Taxation With Representation of
Wash., 461 U. S. 540, 547 (1983); see also Fitzgerald v.
Racing Assn. of Central Iowa, 539 U. S. 103, 107–108
(2003); Nordlinger v. Hahn, 505 U. S. 1, 11 (1992);
Lehnhausen v. Lake Shore Auto Parts Co., 410 U. S. 356,
359 (1973); Madden v. Kentucky, 309 U. S. 83, 87–88
(1940); Citizens’ Telephone Co. of Grand Rapids v. Fuller,
229 U. S. 322, 329 (1913).
   Indianapolis’ classification involves neither a “funda­
mental right” nor a “suspect” classification. Its subject
matter is local, economic, social, and commercial. It is a
tax classification. And no one here claims that Indianapo­
lis has discriminated against out-of-state commerce or new
residents. Cf. Hooper v. Bernalillo County Assessor, 472
U. S. 612 (1985); Williams v. Vermont, 472 U. S. 14 (1985);
Metropolitan Life Ins. Co. v. Ward, 470 U. S. 869 (1985);
                 Cite as: 566 U. S. ____ (2012)            7

                     Opinion of the Court

Zobel v. Williams, 457 U. S. 55 (1982). Hence, this case
falls directly within the scope of our precedents holding
such a law constitutionally valid if “there is a plausible
policy reason for the classification, the legislative facts
on which the classification is apparently based rationally
may have been considered to be true by the governmental
decisionmaker, and the relationship of the classification to
its goal is not so attenuated as to render the distinction
arbitrary or irrational.” Nordlinger, supra, at 11 (citations
omitted). And it falls within the scope of our precedents
holding that there is such a plausible reason if “there is
any reasonably conceivable state of facts that could pro­
vide a rational basis for the classification.” FCC v. Beach
Communications, Inc., 508 U. S. 307, 313 (1993); see also
Lindsley v. Natural Carbonic Gas Co., 220 U. S. 61, 78
(1911).
    Moreover, analogous precedent warns us that we are not
to “pronounc[e]” this classification “unconstitutional un­
less in the light of the facts made known or generally
assumed it is of such a character as to preclude the as­
sumption that it rests upon some rational basis within
the knowledge and experience of the legislators.” Carolene
Products Co., supra, at 152 (due process claim). Further,
because the classification is presumed constitutional, the
“ ‘ burden is on the one attacking the legislative arrange­
ment to negative every conceivable basis which might
support it.’ ” Heller, supra, at 320 (quoting Lehnhausen,
supra, at 364).
                             B
   In our view, Indianapolis’ classification has a rational
basis. Ordinarily, administrative considerations can jus-
tify a tax-related distinction. See, e.g., Carmichael v.
Southern Coal & Coke Co., 301 U. S. 495, 511–512 (1937)
(tax exemption for businesses with fewer than eight em­
ployees rational in light of the “[a]dministrative conven­
8                 ARMOUR v. INDIANAPOLIS

                      Opinion of the Court

ience and expense” involved); see also Lehnhausen, supra,
at 365 (comparing administrative cost of taxing corpora­
tions versus individuals); Madden, supra, at 90 (compar­
ing administrative cost of taxing deposits in local banks
versus those elsewhere). And the City’s decision to stop
collecting outstanding Barrett Law debts finds rational
support in related administrative concerns.
   The City had decided to switch to the STEP system.
After that change, to continue Barrett Law unpaid-debt
collection could have proved complex and expensive. It
would have meant maintaining an administrative system
that for years to come would have had to collect debts
arising out of 20-plus different construction projects built
over the course of a decade, involving monthly payments
as low as $25 per household, with the possible need
to maintain credibility by tracking down defaulting debt­
ors and bringing legal action. The City, for example,
would have had to maintain its Barrett Law operation
within the City Controller’s Office, keep files on old, small,
installment-plan debts, and (a City official says) possibly
spend hundreds of thousands of dollars keeping computer­
ized debt-tracking systems current. See Brief for Interna­
tional City/County Management Association et al. as
Amici Curiae 13, n. 12 (citing Affidavit of Charles White
¶13, Record in Cox, Doc. No. 57–3). Unlike the collection
system prior to abandonment, the City would not have
added any new Barrett Law installment-plan debtors.
And that fact means that it would have had to spread the
fixed administrative costs of collection over an ever­
declining number of debtors, thereby continuously increas­
ing the per-debtor cost of collection.
   Consistent with these facts, the Director of the City’s
Department of Public Works later explained that the City
decided to forgive outstanding debt in part because “[t]he
administrative costs to service and process remaining
balances on Barrett Law accounts long past the transition
                  Cite as: 566 U. S. ____ (2012)            9

                      Opinion of the Court

to the STEP program would not benefit the taxpayers” and
would defeat the purpose of the transition. App. 76. The
four other members of the City’s Board of Public Works
have said the same. See Affidavit of Gregory Taylor ¶6,
Record in Cox, Doc. No. 57–5; Affidavit of Kipper Tew ¶6,
ibid. Doc. No. 57–6; Affidavit of Susan Schalk ¶6, ibid.
Doc. No. 57–7; Affidavit of Roger Brown ¶6, ibid. Doc.
No. 57–8.
   The rationality of the City’s distinction draws further
support from the nature of the line-drawing choices that
confronted it. To have added refunds to forgiveness would
have meant adding yet further administrative costs,
namely the cost of processing refunds. At the same time,
to have tried to limit the City’s costs and lost revenues by
limiting forgiveness (or refund) rules to Brisbane/Manning
homeowners alone would have led those involved in other
Barrett Law projects to have justifiably complained about
unfairness. Yet to have granted refunds (as well as pro-
viding forgiveness) to all those involved in all Barrett
Law projects (there were more than 40 projects) or in
all open projects (there were more than 20) would have
involved even greater administrative burden. The City
could not just “cut . . . checks,” post, at 4 (ROBERTS, C. J.,
dissenting), without taking funding from other programs
or finding additional revenue. If, instead, the City had
tried to keep the amount of revenue it lost constant (a
rational goal) but spread it evenly among the apparently
thousands of homeowners involved in any of the Barrett
Laws projects, the result would have been yet smaller
individual payments, even more likely to have been too
small to justify the administrative expense.
   Finally, the rationality of the distinction draws support
from the fact that the line that the City drew—
distinguishing past payments from future obligations—is
a line well known to the law. Sometimes such a line takes
the form of an amnesty program, involving, say, mortgage
10                ARMOUR v. INDIANAPOLIS

                      Opinion of the Court

payments, taxes, or parking tickets. E.g., 26 U. S. C.
§108(a)(1)(E) (2006 ed., Supp. IV) (federal income tax
provision allowing homeowners to omit from gross income
newly forgiven home mortgage debt); United States v.
Martin, 523 F. 3d 281, 284 (CA4 2008) (tax amnesty pro­
gram whereby State newly forgave penalties and liabili­
ties if taxpayer satisfied debt); Horn v. Chicago, 860 F. 2d
700, 704, n. 9 (CA7 1988) (city parking ticket amnesty
program whereby outstanding tickets could be newly set­
tled for a fraction of amount specified). This kind of
line is consistent with the distinction that the law often
makes between actions previously taken and those yet to
come.
                              C
   Petitioners’ contrary arguments are not sufficient to
change our conclusion. Petitioners point out that the
Indiana Supreme Court also listed a different considera­
tion, namely “financial hardship,” as one of the factors
supporting rationality. App. to Pet. for Cert. 19a. They
refer to the City’s resolution that said that the Barrett
Law “may present financial hardships on many middle to
lower income participants who most need sanitary sewer
service in lieu of failing septic systems.” App. 71. And
they argue that the tax distinction before us would not
necessarily favor low-income homeowners.
   We need not consider this argument, however, for the
administrative considerations we have mentioned are
sufficient to show a rational basis for the City’s distinc­
tion. The Indiana Supreme Court wrote that the City’s
classification was “rationally related” in part “to its legit­
imate interests in reducing its administrative costs.” App.
to Pet. for Cert. 19a (emphasis added). The record of the
City’s proceedings is consistent with that determination.
See App. 72 (when developing transition, the City “consid­
ered the current assessments being made by participants
in active Barrett Law projects”). In any event, a legisla­
                  Cite as: 566 U. S. ____ (2012)            11

                      Opinion of the Court

ture need not “actually articulate at any time the purpose
or rationale supporting its classification.” Nordlinger, 505
U. S., at 15; see also Fitzgerald, 539 U. S., at 108 (similar).
Rather, the “burden is on the one attacking the legislative
arrangement to negative every conceivable basis which
might support it.” Madden, 309 U. S., at 88; see Heller,
509 U. S., at 320 (same); Lehnhausen, 410 U. S., at 364
(same); see also Allied Stores of Ohio, Inc. v. Bowers, 358
U. S. 522, 530 (1959) (upholding state tax classification
resting “upon a state of facts that reasonably can be con­
ceived” as creating a rational distinction). Petitioners
have not “negative[d]” the Indiana Supreme Court’s first
listed justification, namely the administrative concerns we
have discussed.
   Petitioners go on to propose various other forgiveness
systems that would have included refunds for at least
some of those who had already paid in full. They argue
that those systems are superior to the system that the
City chose. We have discussed those, and other possible,
systems earlier. Supra, at 8–9. Each has advantages and
disadvantages. But even if petitioners have found a supe­
rior system, the Constitution does not require the City to
draw the perfect line nor even to draw a line superior to
some other line it might have drawn. It requires only that
the line actually drawn be a rational line. And for the
reasons we have set forth in Part II–B, supra, we believe
that the line the City drew here is rational.
   Petitioners further argue that administrative considera­
tions alone should not justify a tax distinction, lest a city
arbitrarily allocate taxes among a few citizens while for­
giving many similarly situated citizens on the ground that
it is cheaper and easier to collect taxes from a few people
than from many. Brief for Petitioners 45. Petitioners are
right that administrative considerations could not justify
such an unfair system. But that is not because adminis­
trative considerations can never justify tax differences
12               ARMOUR v. INDIANAPOLIS

                     Opinion of the Court

(any more than they can always do so). The question is
whether reducing those expenses, in the particular cir­
cumstances, provides a rational basis justifying the tax
difference in question.
   In this case, “in the light of the facts made known or
generally assumed,” Carolene Products Co., 304 U. S., at
152, it is reasonable to believe that to graft a refund sys­
tem onto the City’s forgiveness decision could have (for
example) imposed an administrative burden of both col­
lecting and paying out small sums (say, $25 per month) for
years. As we have said, supra, at 7–9, it is rational for the
City to draw a line that avoids that burden. Petitioners,
who are the ones “attacking the legislative arrangement,”
have the burden of showing that the circumstances are
otherwise, i.e., that the administrative burden is too in­
substantial to justify the classification. That they have
not done.
   Finally, petitioners point to precedent that in their view
makes it more difficult than we have said for the City to
show a “rational basis.” With but one exception, however,
the cases to which they refer involve discrimination based
on residence or length of residence. E.g., Hooper v. Berna-
lillo County Assessor, 472 U. S. 612 (state tax preference
distinguishing between long-term and short-term resident
veterans); Williams v. Vermont, 472 U. S. 14 (state use tax
that burdened out-of-state car buyers who moved in-state);
Metropolitan Life Ins. Co. v. Ward, 470 U. S. 869 (state
law that taxed out-of-state insurance companies at a
higher rate than in-state companies); Zobel v. Williams,
457 U. S. 55 (state dividend distribution system that
favored long-term residents). But those circumstances are
not present here.
   The exception consists of Allegheny Pittsburgh Coal Co.
v. Commission of Webster Cty., 488 U. S. 336 (1989). The
Court there took into account a state constitution and
related laws that required equal valuation of equally
                 Cite as: 566 U. S. ____ (2012)           13

                     Opinion of the Court

valuable property. Id., at 345. It considered the constitu­
tionality of a county tax assessor’s practice (over a period
of many years) of determining property values as of the
time of the property’s last sale; that practice meant highly
unequal valuations for two identical properties that were
sold years or decades apart. Id., at 341. The Court first
found that the assessor’s practice was not rationally re­
lated to the county’s avowed purpose of assessing proper­
ties equally at true current value because of the intentional
systemic discrepancies the practice created. Id., at 343–
344. The Court then noted that, in light of the state con­
stitution and related laws requiring equal valuation, there
could be no other rational basis for the practice. Id., at
344–345. Therefore, the Court held, the assessor’s dis­
criminatory policy violated the Federal Constitution’s
insistence upon “equal protection of the law.” Id., at 346.
   Petitioners argue that the City’s refusal to add refunds
to its forgiveness decision is similar, for it constitutes a
refusal to apply “equally” an Indiana state law that says
that the costs of a Barrett Law project shall be equally
“apportioned.” Ind. Code §36–9–39–15(b)(3). In other
words, petitioners say that even if the City’s decision
might otherwise be related to a rational purpose, state law
(as in Allegheny) makes this the rare case where the facts
preclude any rational basis for the City’s decision other
than to comply with the state mandate of equality.
   Allegheny, however, involved a clear state law require­
ment clearly and dramatically violated. Indeed, we have
described Allegheny as “the rare case where the facts
precluded” any alternative reading of state law and thus
any alternative rational basis. Nordlinger, 505 U. S., at
16. Here, the City followed state law by apportioning the
cost of its Barrett Law projects equally. State law says
nothing about forgiveness, how to design a forgiveness
program, or whether or when rational distinctions in doing
so are permitted. To adopt petitioners’ view would risk
14              ARMOUR v. INDIANAPOLIS

                    Opinion of the Court

transforming ordinary violations of ordinary state tax law
into violations of the Federal Constitution.
                      *    *     *
  For these reasons, we conclude that the City has not
violated the Federal Equal Protection Clause. And the
Indiana Supreme Court’s similar determination is

                                                Affirmed.
                 Cite as: 566 U. S. ____ (2012)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–161
                         _________________


 CHRISTINE ARMOUR, ET AL., PETITIONERS v. CITY

       OF INDIANAPOLIS, INDIANA, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                       INDIANA

                        [June 4, 2012]


  CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA
and JUSTICE ALITO join, dissenting.
  Twenty-three years ago, we released a succinct and
unanimous opinion striking down a property tax scheme
in West Virginia on the ground that it clearly violated the
Equal Protection Clause. Allegheny Pittsburgh Coal Co.
v. Commission of Webster Cty., 488 U. S. 336 (1989). In
Allegheny Pittsburgh, we held that a county failed to
comport with equal protection requirements when it as-
sessed property taxes primarily on the basis of purchase
price, with no appropriate adjustments over time. The
result was that new property owners were assessed at
“roughly 8 to 35 times” the rate of those who had owned
their property longer. Id., at 344. We found such a “gross
disparit[y]” in tax levels could not be justified in a state
system that demanded that “taxation . . . be equal and
uniform.” Id., at 338; W. Va. Const., Art. X, §1. The case
affirmed the common-sense proposition that the Equal
Protection Clause is violated by state action that deprives
a citizen of even “rough equality in tax treatment,” when
state law itself specifically provides that all the affected
taxpayers are in the same category for tax purposes. 488
U. S., at 343; see Hillsborough v. Cromwell, 326 U. S. 620,
623 (1946) (“The equal protection clause . . . protects the
individual from state action which selects him out for
2                ARMOUR v. INDIANAPOLIS

                   ROBERTS, C. J., dissenting

discriminatory treatment by subjecting him to taxes not
imposed on others of the same class”).
  In this case, the Brisbane/Manning Sanitary Sewers
Project allowed 180 property owners to have their homes
hooked up to the City of Indianapolis’s sewer system un-
der the State’s Barrett Law. That law requires sewer
costs to “be primarily apportioned equally among all abut-
ting lands or lots.” Ind. Code §36–9–39–15(b)(3) (2011).
In the case of Brisbane/Manning, the cost came to $9,278
for each property owner. Some of the property owners—
petitioners here—paid the full $9,278 up front. Others
elected the option of paying in installments. Shortly after
hook-up, the City switched to a new financing system and
decided to forgive the hook-up debts of those paying on
an installment plan. The City refused, however, to refund
any portion of the payments made by their identically sit-
uated neighbors who had already paid the full amount
due. The result was that while petitioners each paid the
City $9,278 for their hook-ups, more than half their neigh-
bors paid less than $500 for the same improvement—some
as little as $309.27. Another quarter paid less than $1,000.
Petitioners thus paid between 10 and 30 times as much
for their sewer hook-ups as their neighbors.
  In seeking to justify this gross disparity, the City ex-
plained that it was presented with three choices: First, it
could have continued to collect the installment plan pay-
ments of those who had not yet settled their debts under
the old system. Second, it could have forgiven all those
debts and given equivalent refunds to those who had made
lump sum payments up front. Or third, it could have
forgiven the future payments and not refunded payments
that had already been made. The first two choices had the
benefit of complying with state law, treating all of Indian-
apolis’s citizens equally, and comporting with the Consti-
tution. The City chose the third option.
  And what did the City believe was sufficient to justify a
                 Cite as: 566 U. S. ____ (2012)            3

                   ROBERTS, C. J., dissenting

system that would effectively charge petitioners 30 times
more than their neighbors for the same service—when
state law promised equal treatment? Two things: the
desire to avoid administrative hassle and the “fiscal[] chal-
leng[e]” of giving back money it wanted to keep. Brief for
Respondents 35–36. I cannot agree that those reasons
pass constitutional muster, even under rational basis
review.
   The City argues that either of the other options for
transitioning away from the Barrett Law would have been
“immensely difficult from an administrative standpoint.”
Id., at 36. The Court accepts this rationale, observing that
“[o]rdinarily, administrative considerations can justify a
tax-related distinction.” Ante, at 7. The cases the Court
cites, however, stand only for the proposition that a legis-
lature crafting a tax scheme may take administrative
concerns into consideration when creating classes of tax-
able entities that may be taxed differently. See, e.g.,
Lehnhausen v. Lake Shore Auto Parts Co., 410 U. S. 356,
359 (1973) (a State may “draw lines that treat one class of
individuals or entities differently from the others”); Mad-
den v. Kentucky, 309 U. S. 83, 87 (1940) (referring to the
“broad discretion as to classification possessed by a legis-
lature”); Carmichael v. Southern Coal & Coke Co., 301
U. S. 495, 510–511 (1937) (discussing permissible consid-
erations for the legislature in establishing a tax scheme).
   Here, however, Indiana’s tax scheme explicitly provides
that costs will “be primarily apportioned equally among
all abutting lands or lots.” Ind. Code §36–9–39–15(b)(3)
(emphasis added). The legislature has therefore decreed
that all abutting landowners are within the same class.
We have never before held that administrative burdens
justify grossly disparate tax treatment of those the State
has provided should be treated alike. Indeed, in Allegheny
Pittsburgh the County argued that its unequal assess-
ments were based on “[a]dministrative cost[ ]” concerns, to
4                ARMOUR v. INDIANAPOLIS

                   ROBERTS, C. J., dissenting

no avail. Brief for Respondent, O. T. 1988, No. 87–1303,
p. 22. The reason we have rejected this argument is obvi-
ous: The Equal Protection Clause does not provide that no
State shall “deny to any person within its jurisdiction the
equal protection of the laws, unless it’s too much of a
bother.”
   Even if the Court were inclined to decide that adminis-
trative burdens alone may sometimes justify grossly dis-
parate treatment of members of the same class, this would
hardly be the case to do that. The City claims it cannot
issue refunds because the process would be too difficult,
requiring that it pore over records of old projects to deter-
mine which homeowners had overpaid and by how much.
Brief for Respondents 36. But holding that the City must
refund petitioners’ overpayments would not mean that it
has to refund overpayments in every Barrett Law project.
The Equal Protection Clause is concerned with “gross” dis-
parity in taxing. Because the Brisbane/Manning project
was initiated shortly before the Barrett Law transition,
the disparity between what petitioners paid in compar-
ison to their installment plan neighbors was dramatic.
Not so with respect to, for example, a project initiated 10
years earlier, because for those projects even installment
plan payers will have largely satisfied their debts, result-
ing in far less significant disparities.
   To the extent a ruling for petitioners would require
issuing refunds to others who overpaid under the Barrett
Law, I think the city workers are up to the task. The City
has in fact already produced records showing exactly how
much each lump-sum payer overpaid in every active Bar-
rett Law Project—to the penny. Record in Cox v. Indian-
apolis, No. 1:09–cv–0435 (SD Ind.), Doc. 98–1 (Exh. A).
What the city employees would need to do, therefore, is cut
the checks and mail them out.
   Certainly the job need not involve the complicated pro-
cedure the Court describes in an attempt to bolster its
                 Cite as: 566 U. S. ____ (2012)           5

                   ROBERTS, C. J., dissenting

administrative convenience argument. Under the Court’s
view the City would apparently continue to accept month-
ly payments from installment plan homeowners in order
to gradually repay the money it owes to those who paid in
a lump sum. Ante, at 9, 12. But this approach was never
dreamt of by the City itself. See Brief for Respondents 18
(setting out City’s “three basic [transition] options,” none
of which involved the Court’s gradual refund scheme).
   The Court suggests that the City’s administrative con-
venience argument is one with which the law is comfort-
able. The Court compares the City’s decision to forgive
the installment balances to the sort of parking ticket and
mortgage payment amnesty programs that currently
abound. Ante, at 9. This analogy is misplaced: Amnesty
programs are designed to entice those who are unlikely
ever to pay their debts to come forward and pay at least a
portion of what they owe. It is not administrative conven-
ience alone that justifies such schemes. In a sense, these
schemes help remedy payment inequities by prompting
those who would pay nothing to pay at least some of their
fair share. The same cannot be said of the City’s system.
   The Court is willing to concede that “administrative
considerations could not justify . . . an unfair system” in
which “a city arbitrarily allocate[s] taxes among a few
citizens while forgiving many others on the ground that it
is cheaper and easier to collect taxes from a few people
than from many.” Ante, at 11. Cold comfort, that. If the
quoted language does not accurately describe this case, I
am not sure what it would reach.
   The Court wisely does not embrace the City’s alterna-
tive argument that the unequal tax burden is justified
because “it would have been fiscally challenging to issue
refunds.” Brief for Respondents 35. “Fiscally challenging”
gives euphemism a bad name. The City’s claim that it has
already spent petitioners’ money is hardly worth a re-
sponse, and the City recognizes as much when it admits it
6                 ARMOUR v. INDIANAPOLIS

                   ROBERTS, C. J., dissenting

could provide refunds to petitioners by “arrang[ing] for
payments from non-Barrett Law sources.” Id., at 36. One
cannot evade returning money to its rightful owner by
the simple expedient of spending it. The “fiscal challenge”
justification seems particularly inappropriate in this case,
as the City—with an annual budget of approximately $900
million—admits that the cost of refunding all of petition-
ers’ money would be approximately $300,000. Adopted
2012 Budget for the Consolidated City of Indianapolis,
Marion County (Oct. 17, 2011), p. 7; Tr. of Oral Arg. 17,
58.
   Equally unconvincing is the Court’s attempt to distin-
guish Allegheny Pittsburgh. The Court claims that case
was different because it involved “a clear state law re-
quirement clearly and dramatically violated.” Ante, at 14.
Nothing less is at stake here. Indiana law requires that
the costs of sewer projects be “apportioned equally among
all abutting lands.” Ind. Code §36–9–39–15(b)(3). The
City has instead apportioned the costs of the Brisbane/
Manning project such that petitioners paid between 10 and
30 times as much as their neighbors. Worse still, it
has done so in order to avoid administrative hassle and
save a bit of money. To paraphrase A Man for All Sea-
sons: “It profits a city nothing to give up treating its citi-
zens equally for the whole world . . . but for $300,000?”
See R. Bolt, A Man for All Seasons, act II, p. 158 (1st
Vintage Int’l ed. 1990).
   Our precedents do not ask for much from government in
this area—only “rough equality in tax treatment.” Alle-
gheny Pittsburgh, 488 U. S., at 343. The Court reminds us
that Allegheny Pittsburgh is a “rare case.” Ante, at 14. It
is and should be; we give great leeway to taxing authori-
ties in this area, for good and sufficient reasons. But
every generation or so a case comes along when this Court
needs to say enough is enough, if the Equal Protection
Clause is to retain any force in this context. Allegheny
                 Cite as: 566 U. S. ____ (2012)          7

                  ROBERTS, C. J., dissenting

Pittsburgh was such a case; so is this one. Indiana law
promised neighboring homeowners that they would be
treated equally when it came to paying for sewer hook-
ups. The City then ended up charging some homeowners
30 times what it charged their neighbors for the same
hook-ups. The equal protection violation is plain. I would
accordingly reverse the decision of the Indiana Supreme
Court, and respectfully dissent from the Court’s decision
to do otherwise.